JOSEPH, J.
Claimant suffered a compensable injury in 1970; his claim has been in almost constant litigation ever since. He had a laminectomy in 1972. The last arrangement of compensation was made pursuant to stipulation in April, 1974. Also, in 1974 he was injured in an automobile accident. In October, 1976, he sought to have his claim reopened for aggravation. The carrier denied the claim, asserting that there was no evidence that would support a conclusion that his condition had been aggravated and made worse. He appeals the Board’s affirmance of the referee’s denial of the claim.
Although the claimant points out that both the referee and the Board misinterpreted the 1976 action of one of claimant’s physicians in making and then quickly withdrawing a request to the carrier for further medical care and treatment, that has nothing to do with the only decisive issue. The claimant has been diagnosed as having arthritic and degenerative joint disease. He asserts that condition is an aggravation of his industrial back injury. The question is whether there is sufficient evidence linking the condition to either the original injury or the surgery. There is not.
The report of the doctor upon which the claimant relies identifies the arthritic and degenerative condition and states as an opinion that his "back condition” will not allow the claimant to do any type of manual labor. However, the report goes on to say:
"The exact etiology is unknown. It is difficult to say if it was caused by the accident in 19[70], the operation in 1972 or the accident he was involved in in 1974.”
That report is the only evidence, and it does not rise to the level of proof necessary to make out a claim for aggravation. Not only is there no sufficient proof of connection between either the injury or the operation and the purported aggravation, there was no testimony that his condition had become worse.
Affirmed.